UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6401


DANIEL SCHEUERMAN,

                Plaintiff - Appellant,

          v.

K. BOZMAN, Case Management; KATHLEEN GREEN, Warden of the
Eastern Correction Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-01386-DKC)


Submitted:   June 1, 2010                     Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Scheuerman, Appellant Pro Se.   Nichole’ Cherie Gatewood,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Scheuerman appeals the district court’s order

dismissing     his    42    U.S.C.     § 1983   (2006)      complaint.        We   have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                              See

Scheuerman     v.    Bozman,     No.   8:09-cv-01386-DKC        (D.    Md.    Mar.   1,

2010).     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented      in     the    materials

before   the   court       and   argument     would   not    aid    the     decisional

process.

                                                                              AFFIRMED




                                          2